Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered July 13, 1993, convicting defendant upon his plea of guilty of the crime of attempted assault in the second degree.
We reject defendant’s contention that his sentence of IVi to 3 years in prison for attempted assault in the second degree is harsh or excessive. As conceded by defendant, the sentence he received is the most lenient available for a second felony offender. Under the circumstances, we find no reason on this record to disturb the sentence imposed by County Court.
Cardona, P. J., Mikoll, White, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed.